DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 14 and 6-16 are pending in the application.
	Claims 17-20 were previously canceled.
	Claim 1 was amended and claim 5 was canceled by Applicant in the response filed 27 January 2021.  These amendments have been entered.

Drawings
The drawings were received on 27 January 2021.  These drawings are acceptable.

Rejoinder of Previously Withdrawn Claims
Claims 1-4 and 6-14 are directed to an allowable product. As a result, claims 15-16, directed to a modular canopy for a vehicle and requiring the fastening device according to claim 1, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Allowable Subject Matter
Claims 11-4 and 6-16 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1, as amended, now requires that the washer is “secured in abutment with … the projection of the male member”.  As discussed in the previous Office Action, McDowell (US Patent Application Publication 2017/0073904) is considered to be the closes prior art device of McDowell, the washer (436) is not and cannot be secured “in abutment with” the projection (450) of the male member (410) at least because the portion of the bore (470) forming the seat (404) would block the washer (436) from abutting the projection (450) in any arrangement of the fastening device.  In addition, none of the other prior art devices teach, disclose, or render obvious the claimed fastening device.  For at least these reasons, independent claim 1 is considered to be allowable over the prior art devices of record.  The remaining dependent claims are considered allowable at least due to their dependence from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678